Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a notice of allowance in response to communication dated 3/18/2021.
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the 103 arguments in light of the amended claims. The combination of references do not render the claims as obvious, in particular “… capturing one or more additional photos depicting at least one of an associated power meter and an electrical panel including one or more breaker ratings, the site survey to generate site survey information including at least the one or more photos of the sky and at least one of the one or more additional photos; determining a method of interconnection to couple a photovoltaic system to an electrical system of the structure based on the at least one of the one or more additional photos; determining, via an electronic device, an ideal usage offset ratio for the photovoltaic system based on at least some of the site survey information; estimating, via the electronic device, a number of modules required to meet the determined ideal usage offset ratio; generating a roof plan based on at least a portion of the site survey information, the roof plan including an illustration of each roof section of the roof; comparing estimated production levels for the photovoltaic system including the number of modules at the location to required production levels;....” The most notable prior art of record is to Yashiro et al, US-20110047048-A1. Yashiro discloses photos of roof tops. Yashiro does not disclose the limitations as recited. The second notable prior art of record is Brier et al, US-20130061142-A1. Brier discloses electronic devices.  Brier does not render the limitations obvious. The third notable prior art of record is Dimov et al, US- None of the prior art of record remedies the deficiencies found in Yashiro, Brier, Dimov and Rodrigues. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623                                                                                                                                                                                         	
June 1, 2021